Jenkins, P. J.
“ Assignments of error and recitals of fact in a petition for certiorari not affirmatively verified in the answer cannot be considered.” Shirling v. Kennon, 119 Ga. 501 (2) (46 S. E. 630). The answer of the justice of the peace to the petition for certiorari in this ease showing merely that a trial had been had before a jury, and containing a brief of the evidence, but wholly failing to show the rendition of any verdict, or to verify the allegations of the petition, and no exception to the answer having been made by the petitioner, the petition presented no question for determination, and it was error for the judge of the superior court to overrule the motion to dismiss of the opposite party and to sustain the petition. Manning v. Mayor &c. of Gainesville, 125 Ga. 239 (55 S. E. 1002); Southern Ry. Co. v. Chestnut Mountain Merchandise Co., 1 Ga. App. 731 (2, 3) (58 S. E. 247); Humphries v. Nalley, 14 Ga. App. 804 (2) (82 S. E. 357).

Judgment reversed.


Stephens and Hill, JJ., concur.